     Case 4:18-cr-00176 Document 127 Filed on 03/25/21 in TXSD Page 1 of 1
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                                                                       March 25, 2021
                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                  Nathan Ochsner, Clerk
                          HOUSTON DIVISION


UNITED STATES OF AMERICA             §
                                     §
v.                                   §       CIVIL ACTION NO. H-19-4360
                                     §       (CRIMINAL NUMBER H-18-176)
BABAJIDE TOLULOPE BABATUNDE          §




                             FINAL JUDGMENT



     For the reasons set forth in the court's Memorandum Opinion
and Order entered on this date, Civil Action No. H-19-4360 is

DISMISSED with prejudice.

     For reasons stated in the court's Memorandum Opinion and

Order, a certificate of appealability is DENIED.

     This is a FINAL JUDGMENT.

     The Clerk shall provide a copy of this Final Judgment to the
parties.

     SIGNED at Houston, Texas, on this the 25th day of March, 2021.




                                                SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                                                                                      i
                                                                                                  /
